            Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 1 of 24


DRIGINAL                                                             FILED IN
                                                                         U.s   ~.   h4MBERS
                                                                                     /.thnj
                                                                            Nov ~52o79
                     UNITED STATES DISTRICT COURT  JAMES
                FOR THE NORTHERN DISTRICT OF GEORc~P$~ç~ H0ATTEN Clerk
                          ATLANTA DIVISION               ‘~2Y~YCIPr~



 IN RE: APPLICATION OF THE                      Criminal Action
 UNITED STATES OF AMERICA                       No. 1:19-MJ-989
 FOR AN ORDER PURSUANT TO
 18 U.S.C. § 2703(d)


                   APPLICATION OF THE UNITED STATES
               FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

        The United States of America, by Byung I. Pak, United States Attorney for

 the Northern District of Georgia, and Katherine I. Terry, Assistant United States
 Attorney, respectfully submits this ex pafle application for an Order pursuant to

 18 U.S.C.   § 2703(d).   The proposed order would require Google LLC, an
 electronic communications service provider located in Mountain View,
 California, to disclose certain records and other information pertaining to the
 following Google account:

       The SUBJECT ACCOUNT: montrezegoodwin0704@gmail.com, as further
       described in Part I of Attachment A to the proposed order.

 The records and other information to be disclosed are described in Part II of
 Attachment A. In support of this application, the United States asserts:

                                   Legal Background
       1.       Google LLC is a provider of an electronic communications service,
 as defined in 18 U.S.C.    § 2510(15), and/or a remote computing service, as defined

                                        Page 1 of 20
           Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 2 of 24




in 18 U.S.C. § 2711(2). Accordingly, the United States may use a court order
issued under § 2703(d) to require the company to disclose the items described in
Part II of Attachment A. See 18 U.S.C. § 2703(c)(2) (corresponding to Part 11(A) of

Attachment A); 18 U.S.C. § 2703(c)(1) (corresponding to Part 11(B) of Attachment
A).

      2.       This Court has jurisdiction to issue the proposed order because it is
“a court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C.

§ 2703(d). Specifically, the Court is a district court of the United States that has
jurisdiction over the offense being investigated. See 18 U.S.C. § 2711(3)(A)(i).

Applicant certifies that the Atlanta Division of the Drug Enforcement
Administration (“DEA”) is conducting a criminal investigation involving, but not
limited to, the suspected user(s) of the SUBJECT ACCOUNT, concerning

violations of federal laws, including Title 18, United States Code, Section 1951
(attempted Hobbs Act robbery), Title 18, United States Code, Section 924(c)(1)(A)
(brandishing and discharging a firearm during a crime of violence), and Title 18,

United States code, Section 111(a)(1) & (b), and there are reasonable grounds to
believe that the contents of the requested records and information are relevant

and material to an ongoing criminal investigation.

      3.       A court order under § 2703(d) “shall issue only if the governmental
entity offers specific and articulable facts showing that there are reasonable

grounds to believe that the contents of a wire or electronic communication, or the
records or other information sought, are relevant and material to an ongoing


                                      Page 2 of 20
           Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 3 of 24




criminal investigation.” 18   U.S.C. § 2703(d).   Accordingly, the next section of this
application sets forth specific and articulable facts showing that there are
reasonable grounds to believe that the records and other information described

in Part II of Attachment A are relevant and material to an ongoing criminal
investigation.

                                 The Relevant Facts
October 8, 2019 robbery and shooting
Attempt to conduct a controlled purchase

      4.       On October 8, 2019, agents with the Atlanta-Carolina’s High
Intensity Drug Trafficking Area Program (“HIDTA”), Group 4, attempted to
conduct a controlled purchase of nine ounces of crack cocaine and nine ounces of
cocaine at 1090 Hollywood Road, Atlanta, Georgia 30318 from a member of a

drug trafficking organization. Agents utilized a Confidential Source (CS)’ to
attempt to conduct the purchase. The CS has purchased drugs from this drug
trafficking organization on previous occasions. On this particular date, the

agents arranged for the CS to purchase nine ounces of crack cocaine and nine
ounces of cocaine from Caojo Detori STEWARD, also known as “DBOY,” for


‘Agents have utilized this CS since approximately January of 2019. During this
time, agents have used him/her to conduct drug buys, as well as to identify drug
traffickers and residences utilized by drug traffickers. The CS has a criminal
history of domestic violence and misdemeanor drug offenses. Agents have been
able to verify most of the information provided by the CS and found him/her
generally reliable. However, during the course of this investigation, the CS
misidentified a photograph of one of the potential suspects.

                                      Page 3 of 20
           Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 4 of 24




$18,000 (using official advanced funds (“OAF”)). The CS had arranged to meet
STEWARD at Unit 209 of 1090 Hollywood Road, Atlanta, Georgia to exchange
OAF for the narcotics.

      5.       At approximately 4:00 p.m., the agents drove the CS to the meet
location and dropped the CS off at Hollywood Road and Brooks Avenue,
Atlanta, Georgia.2 Agents equipped the CS with a recording device. The CS

walked to Unit 209 and knocked on the door. An individual, who agents believe
to be STEWARD, based on listening to the transmission of the CS’s body-bug, the
CS’s statements following the attempted deal, and witness identifications (more

fully described below), opened the door to Unit 209. The CS then fried to initiate
the deal.

      6.       At approximately 4:12 p.m., a brown Acura TSX drove into the lot
and parked in front of Unit 209. Agents saw a man wearing a white shirt and
khaki pants, identified as Jeron Damani GEORGE after his arrest, exit the

passenger seat of the Acura TSX, greet the CS, and retrieve a black bag with
colored print from the backseat of the vehicle.3 Agents observed GEORGE then
enter Unit 209 with the black bag. At approximately 4:15 p.m., agents observed

2       to this controlled buy, agents searched the CS for contraband and money
and found none. Agents also suited the CS with a body-bug at this time, which
would allow agents to hear any conversations during the course of the controlled
buy. Agents confirmed the body-bug was in working order at that time.
3Previously, agents believed the bag was a small black bag taken out of the trunk
of the vehicle. Based on further review of surveillance videos, agents now
believe the bag was removed from the back seat of the vehicle and is described as
a mostly black bag with colored print.

                                     Page 4 of 20
           Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 5 of 24




GEORGE exit Unit 209, empty handed, and enter the passenger seat of the Acura

TSX. The Acura quickly departed the area. While this occurred, the CS
remained on the front porch area of Unit 209. Agents saw STEWARD walking
back and forth between the front porch area and inside Unit 209. During the

course of these events, agents were approximately 40-50 yards away.
Assault of CS

      7.        At approximately 4:26 p.m., while listening to the CS’s body- bug,
agents heard STEWARD say that he was cooking it up (referring to narcotics)
and it would take approximately 30 minutes. Moments later, agents heard and
saw the CS give the pre-arranged verbal and visual danger signals. Three men,

William RIVERS, Demetrius LEWIS, and Montrese GOODWIN, pointed firearms
at and physically assaulted the CS.4 The men took the black bag5 the CS was

carrying; inside was the $18,000 cash for purchasing the drugs. The CS also said
the men took his/her personal cellphone.




         on scene saw two black males, one wearing a red shirt and black pants
(Unidentified Male “UM” 2), and the other wearing a white shirt (UM3),
physically assaulting the CS. Surveillance footage from a local convenience store
and from a DVR inside Unit 209 has since been reviewed. Both surveillance
videos show three men approaching the CS. Based on the investigation to date,
agents believe the men are William RIVERS, Demetrius LEWIS, and Montrese
GOODWIN.
~     CS was carrying a black, medium-sized bag with a shoulder strap.


                                      PageS of 20
              Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 6 of 24




         8.       Agents converged on the scene once they realized the Cs was being
robbed. Agents6 drove into the parking lot between building 200 and building

100. Based on the investigation to date, including multiple survefflance videos
and witness statements, RIVERS, GOODWIN, and LEWIS ran away from Unit
209 as agents arrived in two separate vehicles. RIVERS ran past the staircase
nearby Unit 209, toward the alleyway, followed by GOODWIN and LEWIS. All
three men ran around the corner and into the alleyway, away from Hollywood
Rd. While running through the alley, LEWIS appeared to frail behind
GOODWIN and RIVERS. LEWIS then stopped in the alleyway and picked
something up off the ground, then continued running. All three men ran toward
the southern corner of the property, away from Hollywood Rd NW.

         9.       A DEA vehicle then arrived on scene and turned right, following
RIVERS and GOODWIN. GOODWIN continued to run as RIVERS appeared to
get into a shooting-type stance and began to fire at the DEA vehicle. LEWIS

stopped short, and turned right in between buildings 200 and 300 and ran
towards the front entrance to the apartment complex, located on Brooks Ave. As

LEWIS ran towards the entrance of the apartment complex, a second DEA
vehicle entered the complex. LEWIS immediately began to fire a handgun at the

DEA vehicle as he ran by the vehicle and out the front of the complex towards
Brooks Ave. At approximately the same time, RIVERS ran back toward the

6   At this time, there were two agent vehicles. Inside one vehicle was one agent
and inside another vehicle there were multiple agents. Both vehicles were
unmarked and neither were employing blue lights or sirens.

                                        Page 6 of 20
        Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 7 of 24




middle of the complex, through the alley, and turned left to head in the direction
of Units 209 and 211. RIVERS appears to be stumbling at times, possibly due to

his gunshot wound. RiVERS eventually went into Unit 211, along with
STEWARD and the person renting Unit 211, Emmanuel Morrell.7
Post-shooting detention and search of the apartments

Execution of search warrants for Unit 209 and Unit 211

      10.    In the early morning hours of October 9, 2019, agents obtained
federal search warrants for Unit 209 and Unit 211. Agents executed both search

warrants on that same date. A few minutes after the search warrants were
executed, but before agents made entry, Emmanuel Morrell exited Unit 211.

Morrell was detained and later released. Then agents approached Unit 211 and
RIVERS said he was unable to exit without assistance due to his gunshot wound.
Agents escorted RIVERS out of Unit 211 and RIVERS was detained.

      11.    In Unit 209, agents located approximately 100 grams of suspected
cocaine inside a black backpack in the master bedroom closet. This black

backpack is similar to the bag agents observed GEORGE carry into apartment
209. In the master bedroom, agents located an Ak-47 rifle and a magazine filçd
with ammunition. In the living room, agents located suspected crack cocaine,

suspected cocaine, suspected marijuana, an undetermined amount of United
States Currency, and a Glock handgun. The cocaine field-tested positive for the


~ Morell appears to be a resident of apartment 211, based on vehicle registration
and information provided to law enforcement by Morrell.

                                     Page 7 of 20
        Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 8 of 24




presence of cocaine. All the drugs will be sent to a DEA laboratory for further
analysis. Additionally, a Digital Video Recorder (“DVR”) system was seized

from apartment 209 and later found to contain surveillance footage taken from
cameras believed to belong to STEWARD. It appears that the cameras are in
multiple locations on the exterior of 209 and the footage from the cameras was

saved onto the DVR. In Unit 211, agents located a Ruger handgun in one of the
bedrooms.
Identification of GOODWIN

Interview with witness to the shooting on October 11, 2019

      12.    On October 11, 2019 agents spoke with a witness to the shooting.
The witness told agents that he/she was walking from building 1 and, as he/she

turned the corner, three black men walked past him/her: one in a white shirt and
two others in dark clothing. The witness continued walking toward building 3.
Several minutes later, while the witness was at the top of the steps of building 3,

he/she heard shots fired. The witness turned to look and saw the black man in

the white shirt shooting at a mustang (one of the DEA undercover vehicles).
Agents showed the witness a still photograph from the surveillance video, but
the witness said he/she did not recognize any faces, only recalled seeing the

white shirt. Based on the investigation to date, agents believe the man in the
white shirt shooting at the DEA undercover vehicle is LEWIS.




                                      Page 8 of 20
          Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 9 of 24




2nd Source of Information8   —   identification of GOODTA/IN

         13.   Several days after the shooting, agents interviewed a second source
of information (SOI-2)~ regarding his/her knowledge of the shooting that
occurred on October 8, 2019, and any individuals involved in the incident. S0I-2
told agents that he/she had received information from multiple sources that

there had been an attempted robbery for $18,000 at the direction of “D”
(STEWARD) and a subsequent shooting.              He/she had been told that William
(RIVERS), “Junior” (LEWIS), and “Man-Man” (GOODWIN) had been involved

in the robbery. SOI-2 said that he/she had heard that RIVERS had been shot
during the robbery, but that LEWIS and GOODWIN had not yet been arrested.
SOI-2 also heard that GOODWIN may have, the money that was stolen that day

and that he had possibly been shot.

        14.    SOI-2 said that he/she knew GOODWIN (who he/she referred to
as “MAN-MAN”) and his girlfriend, “Blessing” (who was later identified as

Blessing Heard). SOI-2 had previously seen GOODWIN and Heard in the area of



8   A 1st Source of Information “501-1” provided information regarding other
parts of the investigation that are not included in application.
~SO1-2 is not receiving payment or reduction of charges for speaking with law
enforcement. SOI-2 may be hoping for a reduction in criminal charges for
another, but has not been promised anything for speaking with law enforcement.
SOI-2 has a lengthy criminal history, including felony convictions for identity
theft fraud and financial transaction card fraud. S01-2 also has arrests within the
last five years for theft by receiving stolen property and entering an automobile,
but no dispositions are listed.

                                          Page 9 of 20
        Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 10 of 24




2500 Center Street, Atlanta, GA 30318. 501-2 did not know the current
whereabouts of GOODWIN.

      15.       501-2 was later shown a Georgia driver’s license photograph of
Heard and confirmed that the female in the picture was “Blessing” and that she
was the girlfriend of GOODWIN. 501-2 was shown multiple surveillance

photographs taken from the DVR of the male believed to be GOODWIN, but was
unable to determine who the male in the photograph was due to the quality of
the photograph. 501-2 later provided a photograph from a WSB-TV 2 online

news article regarding a jewelry theft in Gwinnett County, GA that was posted
on or about April 19, 2019. SOI-2 identified one of the suspects pictured in the
news article as GOODWIN. The male in the photograph identified as

GOODWIN by 501-2 was a black male, with facial hair around his mouth, and
wearing a dark colored zip-up hooded sweatshirt on, a white undershirt, and a
black beanie.

4th Source of Information’0   —   identification of GOOD WIN

      16.    Agents interviewed a fourth source of information (“SOI~4’911
regarding his/her knowledge of the shooting that occurred on October 8, 2019.

10A 3rd Source of Information “501-3” provided information regarding other
parts of the investigation that are not included in this application.
11S01~4 is not receiving payment or reduction of charges for speaking with law
enforcement. 501-4 may be hoping for a reduction in criminal charges for
another, but has not been promised anything for speaking with law enforcement.
501-4 has a lengthy criminal history, including felony theft, drug, and damage to
criminal property convictions. 501-4 also has a felony conviction for financial


                                         Page 10 of 20
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 11 of 24




501-4 told agents that he/she knew that three men, “Junior” (LEWIS), “Boots”
(RIVERS), and “Man-Man” (GOODWIN), were involved in the attempted
robbery and subsequent shooting. 501-4 told agents that he/she had seen
LEWIS (whom he/she referred to as Junior) on October 8, 2019 and LEWIS was
wearing a blue and yellow Golden State Warriors baseball cap, a plain white

shirt, and blue jeans.’2

      17.     Agents then showed SOI-4 several photographs associated with this
investigation. Agents showed 501-4 multiple surveillance photographs taken

from the DVR of the man believed to be GOODWIN, but SOI-4 was not able to
determine who the male in the photograph was due to the quality of the

photograph. 501-4 was then shown a photograph taken from Heard’s Instagram
page and confirmed that he/she recognized the female in the photograph from

the 2500 Center Street apartments (suspected to be the same apartment complex
at which SOI-2 has seen GOODWIN and Heard previously), but did not know
her name. SOI-4 was then shown the photograph taken from the WSB-TV 2

news article, as described above. 501-4 confirmed that the male in the
photograph could be GOODWIN, but that he/she was not sure.




transaction card theft. SOI-4 has an arrest for willful obstruction, but does not
appear to have a conviction.
‘2SOI~~4 gave this description before he/she was shown the surveillance video of
the incident, discussed below.

                                   Page 11 of2O
          Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 12 of 24




Tip regarding GOODWIN and subsequent review of surveillance footage

         18.   On October 20, 2019, agents received a tip that GOODWIN and
Heard had been observed at a gas station located at 490 Whitehall Street SW,
Atlanta, GA 30303 in a gray Pontiac Grand Prix on the evening of October 19,
2019, between approximately 11:10pm and 11:20 p.m. On October 21, 2019,

agents obtained surveillance footage from the gas station for the aforementioned
date and time. The surveillance footage is taken from multiple cameras at the
property and dated and timestamped on October 19, 2019 from approximately

11:31 p.m. to 11:34 p.m’3. The footage shows a gray Pontiac Grand Prix pull into
the gas station and out of view of the surveillance camera. Another camera angle
shows a black male (believed to be GOODWIN) get out of the back seat of the

Pontiac from the passenger side and a black female (believed to be Heard) come
around the rear of the vehicle toward GOODWIN. At that time, it appears the

male is wearing a gray or white hooded sweatshirt with black or dark colored
print on the front with the hood up, light colored pants, and royal blue and white

tennis shoes. Throughout several points in the footage, it appears the male may
be injured and is limping. The female appears to be wearing dark colored pants,
a gray or blue shirt, and a red jacket with white stripes around the cuffs of the


13   While obtaining the surveillance footage a few days following October 19,
2019, agents noticed that the time on the computer system appeared to be
approximately 43 minutes slow. The store employee was questioned about the
discrepancy of time, but was unable to provide a reason or if it did indeed affect
the timing on the actual footage.

                                     Page 12 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 13 of 24




sleeves. The male and the female then walk toward the gas station store and
enter the store together. The male goes to the counter and appears to attempt to
buy something. While the male is standing at the counter, he repeatedly leans on

the counter and appears to be holding his left leg up slightly while putting more
weight on his right leg. The male stands there for a moment then walks out of
view of the camera away from the front entrance to the store. Shortly thereafter,

you see the male walk out of the store. An outside camera then shows the male
outside of the store and he appears to be talking on a cellphone and throwing his
hands in the air. Based on the footage, the cellphone appears to be white with a

camera slot directly in the center of the back of the phone. The female then walks
out of the store and toward where the male was standing. At that time, she is
covering her face. Both the male and the female then walk toward the parking

lot/street and out of view of the camera. The gray Grand Prix then appears to
pull toward the street and out of view.

      19.   501-2 was later shown a still photograph of the female taken from
the surveillance footage from the aforementioned date. 501-2 confirmed that
he/she couldn’t tell completely, but that it could be Heard.
Arrest of GOODWIN and identification of the white LG phone, telephone

number 678-536-8547
Surveillance, identification of and detention of GOODWIN on October 22, 2019

      20.   On October 22, 2019, agents conducted surveillance at the Days Inn
located at 4498 Washington Road, East Point GA 30344. At approximately 10:35


                                   Page 13 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 14 of 24




AM, agents observed GOODWIN exit the front door of the hotel with another
black male and walk toward the parking lot. At that time, it appeared that

GOODWIN was talking on a celiphone as agents observed him holding what
appeared to be a white cellphone up to one of his ears. Shortly thereafter, agents
approached GOODWIN and detained him along with the other male subject

identified as Joaquin Brian Hollie (hereafter refe~ed to as “Hollie”) who walked
out of the Days Inn with GOODWIN. Upon detaining both subjects, the first
male provided his name of Montrese GOODWIN. GOODWIN was then

fingerprinted through a law enforcement database and the results positively
identified him as “Montrese Dentay Goodwin.”

      21.    Hollie then provided his name and was also fingerprinted through a
law enforcement database and the results positively identified him as “Joaquin
Brian Hollie.” Hollie’s response returned with arrest warrants.
Location of the white LG phone, telephone number 678-536-8547

      22.   Both GOODWIN and Hollie were searched incident to arrest, at
which time GOODWIN was found to not have any cellphones in his possession

and Hollie was found to have a white LG cellphone, with a cracked screen,
bearing IMEI 358852100773235 and assigned telephone number 678-536-8547 and

a black and silver iPhone ~ in his possession. According to agents on scene,
Hollie claimed the black and silver iPhone was his. According to agents on
scene, when questioned about the white LG cellphone, using number #8547,

Hollie appeared hesitant in his response, but claimed that phone was also his.


                                    Page 14 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 15 of 24




      23.    At approximately 11:29 AM, agents Mirandized GOODWIN who, at
that time, agreed to speak with agents without a lawyer present. GOODWIN
then told agents that he came to the hotel to visit one of his cousins. He said that

he was currently staying at a residence off of Cleveland and provided the
address of 2952 Grand Avenue, SW, Atlanta, GA. On the same date, a search
warrant was executed at the residence where GOODWIN claimed he had been

staying located off of Grand Avenue. During the course of the search, consent
was given to law enforcement on scene to conduct a search of a cellphone
belonging to and in the possession of one of the residents present. The resident

indicated that a contact listed in the phone as “Man Boobie,” with phone number
678-536-8547, was GOODWIN’s phone number.
Administrative subpoena regarding the white LG phone, identifying the

SUBJECT ACCOUNT
      24.    On November 6, 2019, agents received administrative subpoena

results from T-Mobile regarding the IMEI number listed on the back of the white
LG phone with the cracked screen. The results indicate that the IMEI was
attached to telephone number (678) 536-8547, subscribed to “MONTREZ

GOODWIN” at 206 Howell Dr., SW, Atlanta, GA 30331. The phone number with
the IMEI was activated on or about October 9, 2019, and deactivated on or about
October 22, 2019 and the phone model on file was listed as a LG Stylo 5 WHT.

Therefore, the phone number was activated a day after the assault robbery, and
shooting incident and was deactivated on the day GOODWIN was arrested.


                                    Page 15 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 16 of 24




Interview with Hollie on October 31, 2019, and confirmation of the white LG phone,
telephone number 678-536-8547, used by GOODWIN

      25.    On October 31, 2019, agents conducted an interview with Hollie
regarding his knowledge of the white LG phone that was seized from him on
October 22, 2019. During the interview, agents asked Hollie if the white LG
phone was GOODWIN’s and Hollie confirmed that it was. Agents then asked

Hollie how he obtained the white LG phone from GOODWIN. Hollie explained
that when he and GOODWIN were detained, they were directed to sit down on a
bench. When Hollie and GOODWIN sat down on the bench, GOODWIN’s

phone fell to the floor. At that time, GOODWIN asked Hollie if Hollie could get
GOODWIN’s phone. Hollie explained that he then asked law enforcement

personnel on scene to get his phone that was on the floor, inferring that it
belonged to Hollie. Agents conducting the interview then asked if Hollie had
informed law enforcement personnel on October 22, 2019, that the white LG

phone was his (Hollie’s) phone and he confirmed that he had.
      26.    Agents then continued the interview and asked Hollie if he saw
GOODWIN using the white LG phone prior to both of them being detained on

October 22, 2019 and Hollie explained that he did not know, but that it did end
up on the ground when GOODWIN sat down on the bench. Hollie then
informed agents that the black and silver iPhone seized from him on the day that

he was detained was, indeed, his (Hollie’s).




                                     Page 16 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 17 of 24




Search of the white LG phone, telephone number 678-536-8547, and the Identification of
the SUBJECT ACCOUNT

      27.    On November 7, 2019, agents obtained a federal search warrant to
search the contents of the white LG phone, telephone number 678-536-8547. On
the same date, agents conducted a search.      During the search, agents identified

the SUBJECT ACCOUNT as the email account linked to the white LG phone,
telephone number 678-536-8547. Based on agents training and experience,
multiple cellular telephones can be linked to the same email address.

      28.    Based on the above stated facts regarding the activation of the white
LG phone, telephone number 678-536-8547 on October 9, 2019, agents believed
GOODWIN used a different cellular telephone during the events that occurred

on October 8, 2019. Thus, records for the previous phone used by GOODWIN
may be stored in the Google account for the SUBJECT ACCOUNT. These records

could include additional telephone numbers used by GOODWIN, IP login
information, subscriber information, and billing records.

      29.    This order requires Google LLC to identify subscriber information
and any associated Google account identifiers, including the Google or email
address associated with the SUBJECT ACCOUNT described in Part I of

Attachment A.




                                     Page 17 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 18 of 24




                            Information about Google’4
      30.    Google provides a variety of on-line services, including electronic
mail (“email”) access, to the public. Google allows subscribers to obtain email
accounts at the domain name gmail.com. Subscribers obtain an account by

registering with Google. During the registration process, Google asks
subscribers to provide basic personal information. Therefore, the computers of

Google are likely to contain stored electronic communications (including
retrieved and unretrieved email for Google subscribers) and information

concerning subscribers and their use of Google services, such as account access

information, email transaction information, and account application information.
In my training and experience, such information may constitute evidence of the
crimes under investigation because the information can be used to identify the

account’s user or users. As part of its services, Google offers a suite of various
applications that are collectively accessed by the subscriber under a single
Google account. Google collects and retains a wealth of data relating to the use

of these various applications.
      31.    A Google subscriber can also store with the provider files in
addition to emails, such as address books, contact or buddy lists, calendar data,

pictures (other than ones attached to emails), and other files, on servers
maintained and/or owned by Google. Email providers generally ask their

14     information in this section is based on information published by Google on
its website, including, but not limited to, webpages linked to Google Help,
available at https:/ / support.google.com.

                                     Page 18 of2O
        Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 19 of 24




subscribers to provide certain personal identifying information when registering

for an email account. Such information can include the subscriber’s full name,
physical address, telephone numbers and other identifiers, alternative email
addresses, and, for paying subscribers, means and source of payment (including

any credit or bank account number). Such information may constitute evidence
of the crimes under investigation because the information can be used to identify
the account’s user or users.

      32.    Email providers typically retain certain transactional information
about the creation and use of each account on their systems. This information
can include the date on which the account was created, the length of service,

records of log-in (i.e., session) times and durations, the types of service utilized,
the status of the account (including whether the account is inactive or closed), the
methods used to connect to the account (such as logging into the account via the
provider’s website), and other log files that reflect usage of the account. In

addition, email providers often have records of the Internet Protocol address (“IF

address”) used to register the account and the IP addresses associated with
particular logins to the account. Because every device that connects to the
Internet must use an IF address, IF address information can help to identify

which computers or other devices were used to access the email account.

                                Request for Order
      33.    The facts set forth in the previous section show that there are
reasonable grounds to believe that the records and other information described


                                     Page 19 of2O
       Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 20 of 24




in Part II of Attachment A are relevant and material to an ongoing criminal
investigation. Specifically, these items will help the United States to identify and
locate the individual(s) who are responsible for the drug conspiracy and drug

trafficking crimes described above, and to determine the nature and scope of
their activities. Accordingly, the United States requests that Google LLC be

directed to produce all items described in Part II of Attachment A to the
proposed Order.



Date: November 15, 2019
                                        BYUNG       J. PAK
                                        United St’tes Attor

                                      a.  ATHE INE I.
                                                             [Ni
                                                             ~
                                        Assistant Unite”~q~A
                                        Georgia Bar No. 229887
                                        600 U.S. Courthouse
                                        75 Ted Turner Dr., S.W.
                                        Atlanta, GA 30303
                                        404-581-6000; Fax: 404-581-6181




                                    Page 20 of 20
          Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 21 of 24



                                 ATTACHMENT A
 I.      The Account(s)
         The Order applies to certain records and information associated with the
following accounts and any Google accounts linked to the subject accounts by
cookies, creation IP address, recovery email address, or telephone number:

            a. SUBJECT ACCOUNT: montrezegoodwin0704@gmail.com.



II.      Records and Other Information to Be Disclosed
         Google is required to disclose the following records and other information,
if available, to the United States for each account identified in Part I of this
Attachment (the “Account”), for the time period September 1, 2019 to October 22,

2019:
      A. The following information about the customers or subscribers of the
Account:

            1.    Names (including subscriber names, user names, and screen
                  names);
            2.    Addresses (including mailing addresses, residential addresses,

                  business addresses, and email addresses);

            3.    Length of service (including start date) and types of service
                  utilized;
            4.    Records of session times and durations, and the temporarily

                  assigned network addresses (such as Internet Protocol (“IP”)
                  addresses) associated with those sessions;
            5.    Any telephone or instrument numbers (including MAC

                  addresses, Electronic Serial Numbers (“ESN”), Mobile Electronic
Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 22 of 24



       Identity Numbers (“MEIN”), Mobile Equipment Identifier
        (“MElD”), Mobile Identification Numbers (“MIN”), Subscriber
       Identity Modules (“SIM”), Mobile Subscriber Integrated Services

       Digital Network Number (“MSISDN”), International Mobile
       Subscriber Identifiers (“IMSI”), or International Mobile
       Equipment Identities (“IMEI”));

 5.    Other subscriber numbers or identities (including temporarily
       assigned network addresses and registration Internet Protocol
       (“IP”) addresses (including carrier grade natting addresses or

       ports));
 6.    Any associated Google account identifiers, including Google
       Accounts tied to the SUBJECT ACCOUNT, or email address;
 7.    Means and source of payment for such service (including any

       credit card or bank account number) and billing records;
 8.    Identify any accounts lirilced to the subject account by cookies,

       creation IP address, recovery or forwarding email address, or
       telephone number;
 9.    Android hardware information for the device;

 10.   Cellular service carrier/provider for the Android device; and
 11.   Applications the user has downloaded to the Android device.
    Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 23 of 24



B. All records and other information (not including the contents of
   communications) relating to the Account, including:
      1.    Records of user activity for each connection made to or from the

            Account, including log files; messaging logs; the date, time,
            length, and method of connections; data transfer volume; user
            names; and source and destination Internet Protocol addresses;
      2.    Information about each communication sent or received by the

            Account, including the date and time of the communication, the
            method of communication, and the source and destination of the

            communication (such as source and destination email addresses,
            IP addresses, and telephone numbers); and
      3.    Records of any Google accounts that are linked to the SUBJECT

            ACCOUNT by cookies (meaning all Google LLC user IDS that
            logged into Google LLC by the same machine as the SUBJECT
            ACCOUNT).




                          End of Attachment A
         Case 1:19-mj-00989-JFK Document 1 Filed 11/15/19 Page 24 of 24


 CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
             PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)


        I, ___________________________________    attest, under penalties of peflury
under the laws of the United States of America pursuant to      28 U.S.C.   § 1746, that
the information contained in this declaration is true and correct. I am employed
by Google LLC (“Google”), and my official title is
_____________________________        I am a custodian of records for Google. I state
that each of the records attached hereto is the original record or a true duplicate
of the original record in the custody of Google, and that I am the custodian of the
attached records consisting of   __________   (pages/CDs/kilobytes). I further state
that:
        a.   all records attached to this certificate were made at or near the time
             of the occurrence of the matter set forth, by, or from information
             transmitted by, a person with knowledge of those matters;

        b.   such records were kept in the ordinary course of a regularly
             conducted business activity of Google; and

        c.   such records were made by Google as a regular practice.

      I further state that this certification is intended to satisfy Rule 902(11) of
the Federal Rules of Evidence.



 Date                            Signature
